              Case 2:19-mj-00774-DJA Document 3 Filed 10/18/19 Page 1 of 1


                                                               Grant
 1

 2

 3
                   UNITED STATES DISTRICT COURT
 4                      DISTRICT OF NEVADA
                                                -oOo-
 5
     UNITED STATES OF AMERICA                     )       Case No. 2:19-mj-774-DJA
 6                                                )
                  Plaintiff,                      )       ORDER FOR DISMISSAL
 7   vs.                                          )
                                                  )
 8   SAMUEL W. MOFFORD,                           )
                                                  )
 9                 Defendant.                     )
                                                  )
10                                                )
11
            Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, and by leave of
12
     Court endorsed hereon, the United States for the District of Nevada hereby dismisses
13
     without prejudice complaint number 2:19-mj-774-DJA filed against Samuel W. Mofford.
14
                   DATED this 18th       day of October, 2019.
15
                                                NICHOLAS A. TRUTANICH
16
                                                United States Attorney
17
                                                /s/ Rachel Kent
18
                                                RACHEL KENT
                                                Special Assistant United States Attorney
19
                   Leave of Court is granted for the filing of the foregoing dismissal.
20
                   DATED this 22nd day of October, 2019.
21

22

23
                                                UNITED STATES MAGISTRATE JUDGE
24
                                                      1
